


110 HR 2045 IH: PLAY Every Day Act
U.S. House of Representatives
2007-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2045
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2007
			Mr. Udall of Colorado
			 (for himself, Ms. Granger,
			 Mr. Boswell,
			 Mr. McIntyre, and
			 Mr. Cummings) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To help promote the national recommendation of physical
		  activity to kids, families, and communities across the United
		  States.
	
	
		1.Short titleThis Act may be cited as the
			 Promoting Lifelong Active Communities
			 Every Day Act or the PLAY Every Day Act.
		2.PurposeThe purpose of this Act is to help children,
			 families and communities achieve the national recommendation of 60 minutes of
			 physical activity every day.
		3.FindingsCongress makes the following
			 findings:
			(1)Health care costs
			 in the United States are rising rapidly. Per capita health spending in the
			 United States is 56 percent higher than the median for countries that are
			 members of the Organization for Economic Co-operation and Development.
			(2)According to the
			 Centers for Medicare and Medicaid Services, total health care spending in the
			 United States in 2004 was $1,800,000,000,000 and is expected to rise to
			 $3,600,000,000,000 by 2014. Furthermore, chronic disease accounts for
			 approximately 75 percent of health care costs annually.
			(3)Chief executive
			 officers rank health care costs as their number 1 economic pressure, and
			 McKinsey and Company predicts that by 2008 the health care costs of the Fortune
			 500 companies will be greater than their net profits, if current trends
			 continue.
			(4)Since the 1970s,
			 the percentage rate of obesity has more than doubled for preschool children
			 aged 2–5 years and adolescents aged 12–19 years, and it has more than tripled
			 for children aged 6–11 years.
			(5)The Institute of
			 Medicine reported that in 2004, approximately 9,000,000 children over 6 years
			 of age were obese.
			(6)The Centers for
			 Disease Control and Prevention reported in 2000 that only 8 percent of
			 elementary schools, 6.4 percent of middle and junior high schools, and 5.8
			 percent of senior high schools offer daily physical education or its equivalent
			 for the entire school year for students in all grades of the school.
			(7)The Centers for
			 Disease Control and Prevention reported in 2000 that less than 50 percent of
			 all schools offered any intramural activities or physical activity clubs for
			 students.
			(8)A
			 2002 survey reported that 61.5 percent of children do not participate in any
			 organized physical activity outside of school hours.
			(9)The Institute of
			 Medicine reported in Preventing Childhood Obesity (2004) that in
			 1969, an average of 48 percent of all students walked or bicycled to school. In
			 1999, only 19 percent of children walked to or from school and 6 percent rode
			 bicycles to school.
			(10)Between 1977 and
			 1995, trips made by walking declined by 40 percent for adults while driving
			 trips increased to almost 90 percent of the total.
			(11)The Institute of
			 Medicine reported that due to vehicular traffic, high crime rates, and lack of
			 sidewalks or open spaces, children often do not have safe places to play
			 outside in many neighborhoods.
			(12)Currently, many
			 governmental, scientific, and public health agencies recommend that school-age
			 children and adolescents engage in at least 60 minutes of moderate to vigorous
			 physical activity that is developmentally appropriate and enjoyable, and which
			 involves a variety of activities, on most, preferably all, days of the
			 week.
			4.Definition of
			 SecretaryIn this Act, the
			 term Secretary means the Secretary of Health and Human
			 Services.
		INational Program
			 Promoting Lifelong Active Communities
			101.Development of
			 Community Play Index
				(a)Community play
			 indexThe Secretary, acting through the Director of the Centers
			 for Disease Control and Prevention, shall develop a well-validated community
			 measurement tool, which shall be known as the Community Play
			 Index, that can measure the policy, program, or environmental barriers
			 in communities to participating in physical activity. The Community Play Index
			 shall include—
					(1)cross-cutting
			 measurements that—
						(A)examine barriers
			 to physical activities across multiple settings, including homes, after school
			 and child care sites, schools, the community at-large, and worksites;
			 and
						(B)focus on
			 the—
							(i)availability of
			 adequate spaces and places for physical activity;
							(ii)availability of,
			 and access to, quality physical activity and physical education programs;
			 and
							(iii)the availability
			 of programs, activities, and leaders to educate about the importance of
			 physical activity for the community; and
							(2)additional
			 measurements to assist economically and culturally diverse communities in
			 examining the social determinants of health.
					(b)Guidance and
			 trainingThe Secretary shall provide guidance and develop
			 training on utilizing the Community Play Index.
				102.Sense of the
			 Congress regarding fundingIt
			 is the sense of the Congress that the Secretary, acting through the Director of
			 the Centers for Disease Control and Prevention, shall carry out this title
			 using any additional and available funds provided to the Secretary for the
			 steps to a healthier United States program carried out by the Centers for
			 Disease Control and Prevention.
			IIModel Communities
			 of Play Implementation Grants
			201.Model
			 communities of play implementation grants
				(a)Program
			 authorized
					(1)In
			 generalThe Secretary, acting through the Director of the Centers
			 for Disease Control and Prevention, shall award 3 grants to State health
			 departments to enable the State health departments to work in partnership with
			 eligible community-based coalitions to plan and implement model communities of
			 play that—
						(A)increase the
			 physical spaces and places available for physical activity;
						(B)increase the
			 opportunities for children and families to participate in quality play, and the
			 number of children and families participating in quality play; and
						(C)increase knowledge
			 and awareness about the importance of individuals achieving 60 minutes of
			 recommended physical activity every day.
						(2)Amount of
			 grantsA grant awarded under this subsection shall be in the
			 amount of $250,000. If the amounts appropriated under this Act for a fiscal
			 year are not sufficient to support 3 grants at such level, the Secretary shall
			 ratably reduce the amount of all grants.
					(b)ApplicationA
			 State health department desiring a grant under subsection (a) shall submit an
			 application to the Secretary at such time, in such manner, and containing such
			 information as the Secretary may require.
				(c)CoordinationIn
			 awarding grants under subsection (a), the Secretary shall ensure that the
			 proposed programs assisted under each grant are coordinated in substance and
			 format with programs currently funded through other Federal departments and
			 agencies, including—
					(1)State-based
			 nutrition and physical activity programs, comprehensive school health education
			 programs, and community-based health and wellness programs of the Centers for
			 Disease Control and Prevention;
					(2)the physical
			 education programs under subpart 10 of part D of title V of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7261 et seq.;
					(3)the safe routes to
			 schools program under section 1404 of the Safe, Accountable, Flexible,
			 Efficient Transportation Equity Act: A Legacy for Users (23 U.S.C. 402 note;
			 119 Stat. 1228); and
					(4)other health and
			 wellness programs operating within the community.
					(d)Partnership with
			 community coalitionsA State health department receiving a grant
			 under subsection (a) shall use grant funds to carry out the activities
			 described in subsection (e) in partnership with 1 or more community coalitions
			 that meet all of the following requirements:
					(1)The community
			 coalition is comprised of a representative sampling of community partners,
			 including not less than half of the different types of individuals or entities
			 described in subparagraphs (A) through (O):
						(A)A community-based
			 organization that focuses on children and youth, preventive health, physical
			 activity, or physical education.
						(B)A local parks and
			 recreation department.
						(C)A local health
			 department.
						(D)A local
			 educational agency, as defined in section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801).
						(E)A local city
			 planning agency.
						(F)A local health
			 care provider.
						(G)A 4-year
			 institution of higher education, as defined in section 101 of the Higher
			 Education Act of 1965 (20 U.S.C. 1001).
						(H)A tribal health
			 facility, where applicable.
						(I)A tribal
			 educational agency, where applicable.
						(J)A federally
			 qualified health center or rural health clinic, where applicable.
						(K)A hospital.
						(L)A faith-based
			 organization.
						(M)A policymaker or
			 elected official.
						(N)A community
			 planning organization.
						(O)A business.
						(2)The community
			 coalition completed and submitted to the State health department—
						(A)a Community Play
			 Index developed under section 101 for the community that identifies the gaps
			 and barriers to physical activity in the community to children and youth;
			 and
						(B)a community action
			 plan describing the programs, policy, and environmental change strategies that
			 will be implemented with grant funds to help children and youth in the
			 community reach the recommended 60 minutes of physical activity every
			 day.
						(3)The community
			 coalition provided—
						(A)documentation to
			 the State health department on the manner in which the coalition will
			 coordinate with appropriate State and local authorities, including—
							(i)State
			 or local health departments;
							(ii)State educational
			 agencies or local educational agencies, as defined in section 9101 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801);
							(iii)State or local
			 parks and recreation departments or associations;
							(iv)State or local
			 departments of transportation or city planning;
							(v)community
			 foundations; and
							(vi)any
			 other entities determined to be appropriate by the Secretary; and
							(B)a description of
			 the manner in which the coalition will evaluate the effectiveness of the
			 programs carried out with grant funds.
						(e)Authorized
			 ActivitiesA State health department that receives a grant under
			 subsection (a) shall use funds available through the grant to carry out the
			 following activities:
					(1)Train
			 community-based coalitions on how to utilize the Community Play Index to
			 measure the program, policy, and environmental barriers to promoting lifelong
			 physical activity for youth.
					(2)Work in
			 partnership with community coalitions described in subsection (d) to enable the
			 community coalitions to carry out the coalition's community action plan and
			 promote a model community of play, which may include the following:
						(A)Enabling the
			 maximum use of, or the creation of spaces and places for, physical activity for
			 children, families, and communities before, during, and after school or work,
			 which may include increasing the number of—
							(i)programs that
			 increase the number of safe streets and sidewalks in the community to walk and
			 bike to school, work, or other community destinations, such as recreation
			 sites, parks, or community centers;
							(ii)schools,
			 faith-based organizations, and recreational facilities serving the community
			 that provide programming on physical activity and physical education before,
			 during, or after school;
							(iii)schools serving
			 the community that provide recess, physical education, and physical activity
			 for children and youth;
							(iv)day
			 care, child care, and after school care sites in the community that provide
			 physical activity for children and youth;
							(v)venues in the
			 community that provide co-curricular physical activity programs, including
			 sports fields and courts, especially venues for all-inclusive intramural
			 programs and physical activity clubs;
							(vi)playgrounds and
			 activity sites in the community for young children, including sites that offer
			 programs that provide physical activity instruction that meet the various needs
			 and interests of all students, including those with illness, injury, and
			 physical and developmental disabilities, as well as those that live sedentary
			 lifestyles or with a disinterest in traditional team sports;
							(vii)capital
			 improvement projects that increase opportunities for physical activity in the
			 community; and
							(viii)networks of
			 walking and cycling trails where trails do not exist in the community, that
			 offer both a functional alternative to automobile travel and an opportunity for
			 exercise, recreation, and community connectedness.
							(B)Enhancing
			 opportunities and access for children and youth in the community to participate
			 in quality physical activity and physical education programs before, during,
			 and after school, which may include increasing the number of—
							(i)school and after
			 school care sites in the community that implement proven health curricula,
			 physical education (including developing innovative approaches to teaching and
			 staffing, physical education), and physical activity programming;
							(ii)children and
			 youth in the community that are able to participate in physical education or
			 activity during and after school, by ensuring that adequate equipment is
			 available to such children and youth;
							(iii)scholarships to
			 low-income children and youth for physical activity programs;
							(iv)education and
			 training programs for education, recreation, leisure, child care, and coaching
			 professionals regarding quality physical education and physical activity
			 programs and policies;
							(v)training programs
			 to assist physicians in—
								(I)carefully
			 communicating the results of body mass index (BMI) tests to parents and, in an
			 age-appropriate manner, to the children and youth themselves;
								(II)providing
			 information to families so they may make informed decisions about physical
			 activity and nutrition; and
								(III)explaining the
			 benefits associated with physical activity and the risks associated with
			 childhood overweight and obesity;
								(vi)assessment tools
			 used to measure the quality of physical activity, sports, and intramural sports
			 programs;
							(vii)guidelines and
			 informational materials used by teachers, parents, caregivers, and health-care
			 professionals who are interested in promoting physical activity for infants,
			 toddlers, and preschoolers; and
							(viii)guidelines and
			 informational materials used to promote physical activity with the intent of
			 improving the current health, fitness, and wellness of preadolescent children
			 (ages 6 through 12) as well as to promote lifelong physical activity.
							(C)Identifying,
			 engaging and mobilizing community leaders, decision-makers, experts, and the
			 media to raise awareness and educate the public about the importance of
			 securing 60 minutes of physical activity every day, which may include
			 increasing the number of—
							(i)school and after
			 school care faculty and staff, including coaches, that serve as positive role
			 models for students regarding regular physical activity;
							(ii)businesses that
			 serve as role models by providing physical space and incentives for employees
			 to participate in physical activity;
							(iii)businesses that
			 serve as role models to communities by—
								(I)providing support
			 to intramural teams, clubs, sports leagues, playgrounds, trails, biking and
			 walking paths, and fields and venues for sports, play, and physical
			 activity;
								(II)incorporating
			 built environment strategies into new construction of facilities;
								(III)adopting safe
			 routes to school programs;
								(IV)providing bike
			 racks at the office; and
								(V)encouraging the
			 use of the stairs;
								(iv)insurers that
			 provide incentives for maintaining healthy body weight, including offering
			 screening and obesity prevention services in routine clinical practice;
							(v)groups
			 representing low-income individuals or individuals with disabilities, that can
			 promote and secure safer and more accessible sites for activity;
							(vi)consumer
			 research-driven marketing strategies for ongoing initiatives and interventions
			 that enhance physical activity for children and youth;
							(vii)products and
			 opportunities provided or offered by leisure, entertainment, and recreation
			 industries that promote regular physical activity and reduce sedentary
			 behaviors;
							(viii)media advocacy
			 training programs for public health and exercise scientists so as to empower
			 the scientists to disseminate their knowledge to a broad audience; and
							(ix)campaigns to
			 foster awareness about the health benefits of regular physical activity of not
			 less than 60 minutes a day for all children and youth.
							(3)To support the
			 evaluation of the community action plans of the community coalitions and the
			 activities carried out under this Act.
					(f)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this title $750,000 for fiscal year 2008.
				
